Court of Appeals
                                          Third District of Texas
                                          P.O. BOX 12547. AUSTIN. TEXAS 78711-2547
                                                 www,txcourts.gov/3rdcoa.aspx
                                                       (512) 463-1733




JEFF L ROSE, CHIEF JUSTICE                                                      JEFFREY D. KYLE. CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON. JUSTICE
MELISSA GOODWIN. JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND. JUSTICE
                                        October 23, 2015

The Honorable Mike Denton                               Ms. Christine Regalado Gutierrez
Judge, County Court At Law No. 4                        Court Reporter
Travis County Courthouse                                County Court at Law No. 4
P.O.Box 1748                                            P.O.Box 1748
Austin, TX 78767                                        Austin, TX 78767
                                                        * DELIVERED VIA E-MAIL *
The Honorable Velva I.. Price
Criminal District Clerk                             /»Mr. Christopher John Taylor
Travis County Courthouse                                Booking Number 1531380
P.O.Box 1748                                            3614 Bill Price Road
Austin, TX 78767                                        Del Valle.TX 78614
* DELIVERED VIA E-MAIL *


The Honorable Rosemary Lehmberg
District Attorney
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *

RE:      Court of Appeals Number:   03-15-00607-CR
         Trial Court Case Number:   D-l-DC-12-302018
                                                                                      'received^
Style:    Christopher John Taylor                                                       NOV 0 5 2015
         v.
                                                                                     THIRD COURTOFAPPEALS
          The State of Texas
                                                                                     Vj£TOEYT2J


The Supreme Court of Texas ordered the above cause TRANSFERRED to the Seventh Court of
Appeals. The record has been forwarded to the Seventh Court of Appeals, Amarillo, Texas, on the
date noted above.
                                                    Very truly yours.

                                                    JEFFREY D. KYLE. CLERK


                                                    BY: •A/,,,,/ 0fi-o//wr
                                                           Amy Strothcr. Deputy Clerk
                                                                            a
^>                                                              >F TEXAS